EXHIBIT 10.26
EXECUTIVE EMPLOYMENT AGREEMENT
          THIS AGREEMENT made as of the 1st day of January, 2011
B E T W E E N:
ABITIBIBOWATER INC.,
a corporation existing under the laws of Delaware
(hereinafter referred to as the “Corporation”),
- and -
RICHARD GARNEAU, of the City of Montréal,
in the Province of Québec,
(hereinafter referred to as the “Executive”).
          WHEREAS the Corporation has offered employment to the Executive in the
capacity of President and Chief Executive Officer and the Executive has accepted
such offer of employment; and
          WHEREAS the Corporation and the Executive have agreed that the terms
and conditions of such employment relationship shall be as set out herein;
          NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the
respective covenants and agreements of the parties herein contained and for
other good and valuable consideration (the receipt and sufficiency of which are
acknowledged by each party), the parties covenant and agree as follows:
ARTICLE 1
INTERPRETATION

1.1   Defined Terms

          For the purposes of this Agreement, unless the context otherwise
requires, the following terms shall have the respective meanings set out below
and grammatical variations of such terms shall have corresponding meanings:

    “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of
the General Rules and Regulations under the Securities Exchange Act of 1934, as
in effect on the date hereof;

    “Annual Base Salary” has the meaning set out in Section 4.1;

    “Board” means the board of directors of the Corporation;



--------------------------------------------------------------------------------



 



- 2 -

    “Business Day” means any day, other than a Saturday, Sunday or statutory
holiday in the Province of Québec on which commercial banks in Montréal are open
for business;

    “Cause” has the meaning set out in Section 5.2;

    “Change in Control” has the meaning ascribed thereto in the Change in
Control Agreement being executed between the Executive and the Corporation in
conjunction with this Agreement;

    “Common Shares” means the outstanding common shares in the capital of the
Corporation at any time;

    “Confidential Information” has the meaning set out in Section 6.1;

    “Date of Termination” means the effective date of any termination of the
Executive’s employment with the Corporation;

    “Eligible Pay” means Annual Base Salary as in effect at the Date of
Termination and the lower of (i) the average of the last two (2) Incentive
Awards paid to the Executive and (ii) 125% of the Executive’s target incentive
(expressed in dollars) for the year in which the Date of Termination occurs;

    “Good Reason” has the meaning ascribed thereto in the Change in Control
Agreement;

    “Improvements” has the meaning set out in Section 6.2(a);

    “Incentive Award” means the amount(s), if any, to which the Executive is
entitled for the relevant period in question under a regular cash incentive plan
or program of the Corporation established from time to time, including the 2011
STIP (as defined in Section 4.2), as same may be amended or replaced from time
to time, it being understood that other cash recognition, non-recurring or
multi-year incentive awards shall not be considered as an Incentive Award for
the purpose hereof;

    “Non-Disclosure Period” has the meaning set out in Section 6.1;

    “Permanent Disability” has the meaning set out in Section 5.3;

    “person” includes, without limitation, an individual, corporation,
partnership, joint venture, association, trust, firm, unincorporated
organization or other legal or business entity;

    “Prohibited Area” means the territorial limits of Canada, the United States,
Mexico, Italy, the United Kingdom and South Korea;

    “Restricted Period” means the period from the date hereof to (i) the Date of
termination in the event of termination of this Agreement by the Corporation
without Cause or



--------------------------------------------------------------------------------



 



- 3 -

    termination of this Agreement by the Executive for Good Reason pursuant to
the terms of the Change in Control Agreement or (ii) the end of the ninth month
following the Date of Termination in all other circumstances, except in the case
of termination for Cause, in which case the Restricted Period shall end on the
twelfth (12th) month following the Date of Termination;

    “Subsidiary” has the meaning ascribed thereto in the Canada Business
Corporations Act;

    “Voting Shares” means any securities of the Corporation ordinarily carrying
the right to vote at elections of directors.

1.2 Rules of Construction
          Except as may be otherwise specifically provided in this Agreement and
unless the context otherwise requires, in this Agreement:

  (a)   the terms “Agreement”, “this Agreement”, “the Agreement”, “hereto”,
“hereof”, “herein”, “hereby”, “hereunder” and similar expressions refer to this
Agreement in its entirety and not to any particular provision hereof;     (b)  
references to an “Article”, “Section”, “Schedule” or “Exhibit” followed by a
number or letter refer to the specified Article or Section of or Schedule or
Exhibit to this Agreement;     (c)   the division of this Agreement into
articles and sections and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement;     (d)   words importing the singular number only shall include the
plural and vice versa and words importing the use of any gender shall include
all genders;     (e)   the word “including” is deemed to mean “including without
limitation”;     (f)   the terms “party” and “the parties” refer to a party or
the parties to this Agreement;     (g)   any reference to a statute, regulation
or rule shall be construed to be a reference thereto as the same may from time
to time be amended, re-enacted or replaced, and any reference to a statute shall
include any regulations or rules made thereunder; and     (h)   all dollar
amounts refer to United States dollars unless expressly provided to the
contrary.



--------------------------------------------------------------------------------



 



- 4 -



1.3 Severability
          If any provision of this Agreement, including the breadth or scope of
the provisions contained in Article 6 (whether as to the Non-Disclosure Period,
the Restricted Period, the Prohibited Area, or otherwise), shall be held by any
court of competent jurisdiction to be invalid or unenforceable, in whole or in
part, such invalidity or unenforceability shall not affect the validity or
enforceability of the remaining provisions, or part thereof, of this Agreement
and such remaining provisions, or part thereof, shall remain enforceable and
binding.
1.4 Prior Agreements
          This Agreement cancels and replaces any prior agreements between the
Executive and the Corporation, other than (i) the indemnification agreement
executed by the Executive dated December 9, 2010 (the “Indemnification
Agreement”) and (ii) the prospective grant under the LTIP of stock options
approved by the Board on December 9, 2010, granted to the Executive in his
capacity as a Director of the Corporation. Such grant will be documented in an
award agreement to be executed on the date of the grant (to occur on January 9,
2011), and all options so awarded will continue to vest in accordance with the
terms of such award agreement.
1.5 Related Plans, Policies and Agreements
          In the event of any conflict or inconsistency between the provisions
of this Agreement and any other plans, policies and agreements referred to
herein, including without limitation the 2011 STIP, the LTIP (as defined in
Section 4.3) and any and all related award agreements to be entered into by the
Corporation and the Executive from time to time, the DC SERP (as defined in
Section 4.4) and the Indemnification Agreement (as defined in Section 1.4) (all
of which are collectively referred to as the “Collateral Agreements”), the
provisions of the Collateral Agreements, as same may be amended from time to
time by the Corporation, shall prevail, all of which shall be in the corporate
records of the Corporation and available for review from time to time by the
Executive. It is further acknowledged that in conjunction with this Agreement,
the Executive and the Corporation are executing a Change in Control Agreement,
the provisions of which shall govern all matters relating to the substance
thereof notwithstanding anything herein to the contrary.
ARTICLE 2
EMPLOYMENT
2.1 Employment
          The Corporation hereby agrees to employ the Executive and the
Executive hereby accepts such employment effective January 1, 2011, all in
accordance with and subject to the terms and conditions hereof. The Executive
shall serve the Corporation in the capacity of President and Chief Executive
Officer.



--------------------------------------------------------------------------------



 



- 5 -

2.2 Location of Executive
          The Executive’s office will be located at the current offices of the
Corporation in the Sun Life Building in Montréal, Québec, provided that the
Corporation may subsequently require that the Executive relocate to such other
corporate office of the Corporation in the general area of Montréal as may be
determined by the Board from time to time. The Executive will furthermore be
required to travel to other locations from time to time, including offices,
production facilities, customers and suppliers of the Corporation or of its
Affiliates.
ARTICLE 3
DUTIES
3.1 Employment Duties
          The Executive shall perform such duties and exercise such powers as
are normally associated with and incidental and ancillary to the position of
President and Chief Executive Officer and shall perform such additional duties
and exercise such additional powers as may from time to time be assigned to him
by the Board, acting reasonably. Without limiting the foregoing, during the term
of his employment hereunder, the Executive shall, to the best of his ability:

  (a)   devote his full time and attention during normal business hours and such
other times as may be reasonably required to the business and affairs of the
Corporation and its Affiliates and shall not, without the prior written consent
of the Board, undertake any other business or occupation or public office which
may detract from the proper and timely performance of his duties hereunder;    
(b)   perform diligently and faithfully those duties as are consistent with the
position and status of President and Chief Executive Officer that may be
assigned to the Executive;     (c)   promote the interests and goodwill of the
Corporation and its Affiliates and not knowingly do, or willingly permit to be
done, anything to the prejudice, loss or injury of the Corporation or any of its
Affiliates; and     (d)   at all times keep the Corporation regularly informed
(in writing if so requested) of his conduct of the business and affairs of the
Corporation and provide such explanations of his conduct as the Board may
require.

3.2 Board Membership
          The Executive agrees to serve as a Director of the Corporation if
elected, and further agrees to become a Director and/or Officer of the
Corporation’s Subsidiaries or Affiliates as designated by the Corporation.
Subject to approval of the Board, the Executive shall be permitted to serve as
an outside director of one (1) public company that does not, directly or



--------------------------------------------------------------------------------



 



- 6 -

indirectly, compete with the Corporation and provided furthermore that no
conflict of interest exists or would reasonably be expected to arise as a
consequence thereof.
3.3 Reporting
          The Executive shall report to the Board. The Executive shall report
fully on the management and operations of the Corporation and shall advise to
the best of his ability and in accordance with reasonable business standards on
business matters that may arise from time to time during the term of this
Agreement.
ARTICLE 4
COMPENSATION
4.1 Annual Base Salary
          The annual base salary (“Annual Base Salary”) payable to the Executive
for his services hereunder shall be $765,000, payable in equal semi-monthly
instalments in arrears in accordance with the usual compensation practices of
the Corporation from time to time.
          The Annual Base Salary shall be subject to a periodic increase
adjustment if as and when determined by the Board from time to time at its
discretion.
4.2 Short-Term Incentive Plan
          In addition to the Annual Base Salary, the Executive shall be eligible
to participate in the Short-Term Incentive Plans that are adopted by the
Corporation from time to time, including without limitation the 2011 Short-Term
Incentive Plan (“2011 STIP”), pursuant to which the Executive will be eligible
to receive discretionary Incentive Awards as approved by the Human Resources and
Compensation/Nominating and Governance Committee of the Board. Under the 2011
STIP, the Executive’s target Incentive Award will be one hundred percent (100%)
of the Annual Base Salary, with a threshold of fifty percent (50%) and a maximum
of one hundred fifty percent (150%), it being understood that Incentive Awards
are based on performance targets established by the Board and that Incentive
Awards under the Short-Term Incentive Plans adopted as aforesaid from time to
time are discretionary and subject to modifications by the Board, including
increases, decreases, cancellation, deferral or other conditions as determined
by the Board, at its discretion, even if and after performance levels have been
met.
4.3 Long-Term Incentive Plan
          The Executive will be eligible to participate in the long-term
incentive plans adopted by the Corporation and in effect from time to time,
including without limitation under the Corporation’s 2010 Equity Incentive Plan
(the “LTIP”), and to receive grants thereunder as determined by the Board from
time to time at its discretion, with an initial grant equivalent to



--------------------------------------------------------------------------------



 



- 7 -

two hundred twenty-five percent (225%) of the Executive’s Annual Base Salary to
be awarded in the spring of 2011.
4.4 Pension
          The Executive shall be entitled to participate in the Corporation’s
2010 defined contribution program (comprised of a registered defined
contribution pension plan for Canadian non-unionized employees and the 2010 DC
Supplemental Executive Retirement Plan (“DC SERP”) (collectively the “DC
Program”)), pursuant to which the Executive contributes five percent (5%) and
the Corporation contributes twenty-two point five percent (22.5%) of the
aggregate of the Executive’s Annual Base Salary and the Incentive Award paid to
the Executive from time to time.
4.5 Fringe Benefits
          During the term of the Executive’s employment hereunder, the Executive
shall be entitled to participate in all medical, dental, disability and group
life plans and other employee benefit programs established by the Corporation
from time to time for the benefit of its non-unionized employees in Canada. The
benefits will be provided in accordance with and subject to the terms and
conditions of the applicable plan, fund or arrangement relating to such benefits
in effect from time to time. The Executive acknowledges that the Corporation may
amend or terminate the benefits from time to time as provided in the applicable
plan, fund or arrangement. The Executive shall also be provided with a fully
paid club membership at the Mount-Royal Club in Montreal during the term of
employment and, in addition, an annual perquisite allowance of $16,000 to cover
all perquisites such as other club memberships, fiscal and financial advice and
tax preparation by professionals selected by the Executive. The Corporation will
provide for an annual medical examination at its expense for the Executive and
his wife.
4.6 Vacation
          The Executive shall be entitled to five (5) weeks plus an additional
three (3) “floating” or discretionary days of paid vacation in each calendar
year in accordance with the policies of the Corporation in effect from time to
time applicable to its senior executives, to be taken during such calendar year
subject to the need for the timely performance of the Executive’s
responsibilities hereunder. In the event that the Executive’s employment is
terminated, he shall be entitled to a pro-rated vacation leave with pay for the
portion of the year in which such termination occurs that he has been actively
employed. It is the responsibility of the Executive to ensure that his vacation
entitlement is taken in each calendar year, as there shall be no carry forward
of vacation entitlement to a year other than for which it has accrued without
the permission of the Board.
4.7 Expenses
          The Executive shall be reimbursed for all reasonable travel and other
out-of-pocket expenses properly incurred by the Executive from time to time in
connection with the carrying out of his duties hereunder in accordance with the
Corporation’s travel and



--------------------------------------------------------------------------------



 



- 8 -

entertainment policy as amended from time to time. For all such expenses, the
Executive shall furnish to the Corporation originals or true copies of all
invoices or statements in respect of which the Executive seeks reimbursement.
Any Corporation credit card shall be used only for expenses incurred in the
course of carrying out the Executive’s duties.
          The Executive shall furthermore be entitled to reimbursement of
reasonable legal fees and expenses incurred by him in the negotiation and
documentation of this Agreement and the Change in Control Agreement.
4.8 Deductions and Withholdings
          The Corporation shall be entitled to make such deductions and
withholdings from the Executive’s remuneration as may be required by law and as
may be required by the Executive’s participation in or receipt of any benefit,
stock option or other program contemplated hereby, and the Corporation’s
obligations in respect thereof shall thereby be satisfied to the extent of such
deductions and withholdings.
4.9 Compensation Exhaustive
          For greater certainty, the Executive shall not be entitled to any
salary, bonus, participation in profits or other remuneration, or payment or
compensation in lieu thereof, except as expressly set forth in this Agreement.
ARTICLE 5
TERMINATION OF EMPLOYMENT
5.1 Term of Employment
          The employment of the Executive hereunder shall continue for an
indefinite period until it is terminated in accordance with the provisions of
this Article 5.
5.2 Cause
          The Corporation may terminate the employment of the Executive at any
time for Cause, effective immediately, by giving written notice of termination
to the Executive setting out the basis for termination. “Cause” shall mean any
of the following:

  (a)   the wilful failure of the Executive to carry out his duties hereunder,
to comply in all material respects with the rules and policies of the
Corporation or to follow any reasonable instruction or directive of the Board
which is consistent with the Executive’s duties and responsibilities under this
Agreement;     (b)   the Executive acting dishonestly or fraudulently in
connection with the business of the Corporation, or the wilful gross misconduct
of the Executive in the course of his employment hereunder, in each case
resulting in adverse consequences to the Corporation or to any of its
Affiliates;



--------------------------------------------------------------------------------



 



- 9 -

  (c)   if the Executive or his spouse or child under the age of majority makes
any personal profit arising out of or in connection with any transaction to
which the Corporation or any of its Affiliates is a party or with which the
Corporation or any of its Affiliates is associated without making disclosure to
and obtaining the prior written consent of the Board, or other material breach
of the Executive’s fiduciary duties to the Corporation;     (d)   the conviction
of the Executive for, or a guilty plea by the Executive to, any criminal offence
punishable by imprisonment that may reasonably be considered to be likely to
adversely affect the Corporation or any of its Affiliates or the suitability of
the Executive to perform his duties hereunder, including without limitation any
offence involving fraud, theft, embezzlement, forgery, wilful misappropriation
of funds or property, or other fraudulent or dishonest acts;     (e)   any
material breach of any provisions of this Agreement by the Executive;     (f)  
misconduct on the part of the Executive that is materially detrimental to the
business or financial position of the Corporation or to any of its Affiliates;  
  (g)   personal misconduct by the Executive which is of such a serious and
substantial nature that it has or would injure the reputation of the Corporation
or of any of its Affiliates;     (h)   the habitual inability by the Executive
to carry out functions of his employment hereunder due to alcohol or drug
related causes, provided that the Executive shall have been provided with
written notice thereof at least thirty (30) days prior to the Date of
Termination and shall have failed to remedy such alcohol or drug related causes
during such period of time; or     (i)   any serious reason pursuant to
Article 2094 of the Civil Code of Québec.

          For purposes of this provision, no act or omission on the part of the
Executive shall be considered “wilful” unless it is done or omitted in bad faith
or without reasonable belief that the act or omission was in the best interests
of the Corporation. Any act or omission based upon a resolution duly adopted by
the Board or advice of counsel for the Corporation shall be conclusively
presumed to have been done or omitted in good faith and in the best interests of
the Corporation. Cessation of employment of the Executive shall not be deemed to
be for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the Board at a meeting of the Board called
and held for such purpose (after reasonable notice is provided to the Executive
and the Executive is given an opportunity to be heard before the Board)
determining that the employment of the Executive is to be terminated for Cause.



--------------------------------------------------------------------------------



 



- 10 -

5.3 Termination Where Executive Disabled
          If at any time the Executive is unable to perform his duties properly
because of ill health, accident or otherwise, for a period or periods totalling
at least twenty-six (26) weeks in any period of twelve (12) consecutive calendar
months (“Permanent Disability”), the Corporation may terminate the Executive’s
employment in accordance with the applicable corporate practices of the
Corporation in effect at the time the Executive becomes permanently disabled.
The Executive shall submit to such reasonable medical examinations as may be
requested by a doctor or other medical practitioner selected jointly by the
Executive and the Corporation in order to determine whether the condition or
conditions suffered by the Executive constitute Permanent Disability. In no
event shall the Executive be considered to have a Permanent Disability for the
purposes of this Agreement unless the Executive is deemed disabled and eligible
for benefits pursuant to the Company’s long-term disability plan.
5.4 Death
          The Executive’s employment shall terminate automatically upon the
death of the Executive.
5.5 Other Termination by the Corporation
          The Corporation may terminate this Agreement (other than as provided
in the foregoing provisions of this Article 5) at any time and for any reason if
the Board, in its sole discretion, so determines, by giving three (3) months’
prior written notice of termination to the Executive.
5.6 Other Termination by the Executive
          The Executive may terminate his employment at any time and for any
reason by giving three (3) months’ prior notice in writing to the Corporation.
For greater certainty, such notice shall not be required in respect of
termination by the Executive for Good Reason pursuant to the terms of the Change
in Control Agreement.
5.7 Cessation of Duties
          The Corporation shall have the right, at any time prior to the end of
the applicable notice period pursuant to Sections 5.5 or 5.6, notwithstanding
the provisions of the relevant Section, by giving written notice to the
Executive, to require that the Executive cease to perform his duties and
responsibilities and cease attending the Corporation’s premises immediately upon
giving such notice and in such event, the employment of the Executive hereunder
shall terminate on the termination date stipulated in the written notice of
termination, it being understood that the Executive shall continue to receive
the employment benefits during the balance of such three (3) month period. A
termination by the Executive pursuant to Section 5.6 shall remain as such even
if the Corporation exercises its right hereunder.



--------------------------------------------------------------------------------



 



- 11 -

5.8 Severance Payments
          The following severance pay provisions shall apply notwithstanding
anything to the contrary in or inconsistent with the provisions of the
Corporation’s Severance Policy — Chief Executive Officer and Direct Reports
(“Severance Policy”):

  (a)   Upon termination of the Executive’s employment (i) for Cause pursuant to
Section 5.2, or (ii) voluntarily by the Executive pursuant to Section 5.6, the
Executive shall not be entitled to any pay in lieu of notice of termination,
severance or similar payment in respect of such termination other than
(A) accrued and unpaid Annual Base Salary earned by the Executive up to the Date
of Termination and (B) vacation pay earned up to the Date of Termination and
(C) in the event of early termination by the Corporation of the notice period in
Section 5.6, the portion of the Annual Base Salary that would have otherwise
been payable during such notice period, and (D) any amount of or entitlement to
Incentive Awards, other awards, pension benefits and other benefits in
accordance with any then applicable plans and agreements. In addition, any
unvested stock option, SAR, full value award (including, without limitation,
unrestricted stock, restricted stock or restricted stock units, performance
stock or performance stock units, and deferred stock or deferred stock units) in
the Corporation held by the Executive under a long term incentive plan adopted
by the Corporation from time to time shall vest and shall remain exercisable by
the Executive subject to and with in accordance with the relevant plan and award
agreements.     (b)   Upon termination of the Executive’s employment (i) as a
result of the Permanent Disability of the Executive pursuant to Section 5.3, or
(ii) by the death of the Executive pursuant to Section 5.4, the Executive (or
his estate, as the case may be) shall be entitled to receive (A) accrued and
unpaid Annual Base Salary earned by the Executive up to the Date of Termination,
(B) vacation pay earned up to the Date of Termination and (C) any amount or
entitlement to Incentive Awards, other awards, pension benefits and other
benefits in accordance with any then applicable plans and agreements. In
addition, any unvested stock option, SAR, full value award (including, without
limitation, unrestricted stock, restricted stock or restricted stock units,
performance stock or performance stock units, and deferred stock or deferred
stock units) in the Corporation held by the Executive under a long term
incentive plan adopted by the Corporation from time to time shall vest and shall
remain exercisable by the Executive subject to and in accordance with the
relevant plan and award agreements.     (c)   If the Executive’s employment is
terminated pursuant to Section 5.5, other than within two years following a
Change in Control (in which case the Change in Control Agreement shall govern
and the Executive shall not be entitled to any payment pursuant to this
Agreement), the Executive shall be entitled to receive:



--------------------------------------------------------------------------------



 



- 12 -



  (i)   accrued and unpaid Annual Base Salary earned by the Executive up to the
Date of Termination;     (ii)   vacation pay earned up to the Date of
Termination;     (iii)   severance pay in an amount equal to six (6) weeks of
Eligible Pay per year of continuous service, subject to a minimum of fifty-two
(52) weeks and a maximum of one hundred four (104) weeks, and pro-rated for
partial years of service; and     (iv)   any amount or entitlement to Incentive
Awards, other awards, pension benefits and other benefits in accordance with the
relevant plans and agreements.

          In addition, any unvested stock option, SAR, full value award
(including, without limitation, unrestricted stock, restricted stock or
restricted stock units, performance stock or performance stock units, and
deferred stock or deferred stock units) in the Corporation held by Executive
under a long term incentive plan adopted by the Corporation from time to time
shall vest and shall remain exercisable by the Executive subject to and in
accordance with the relevant plan and award agreements.
          All amounts payable to the Executive as a result of the termination of
the Executive’s employment pursuant to any statute, regulation or other
provision of law are included in and are not in addition to the amounts payable
pursuant to this Section 5.8. Amounts payable pursuant to Section 5.8(c)(i),
(ii) and (iii) shall be paid on the tenth (10th) day following the effectiveness
of the release described above; provided however that, if the sixtieth (60th)
day following termination of employment falls in the subsequent calendar year,
then the payment shall be the later of (i) the first (1st) business day of that
subsequent year or (ii) the tenth (10th) day following the effectiveness of the
release. For greater certainty, the Corporation agrees that payment of
undisputed claims will not be delayed should there exist any disputed claims.
5.9 Resignation on Termination
          The Executive agrees that upon any termination of his employment with
the Corporation he shall immediately tender his resignation from any position he
may hold as an officer or director of the Corporation or any of its Affiliates.
In the event of the Executive failing within three days to comply with his
obligation hereunder, he hereby irrevocably authorizes and appoints any other
director or officer of the Corporation as his agent and attorney to sign in his
name and on his behalf any written resignations or other documents and do all
other things necessary to give effect to such resignation.
5.10 Continuance in Effect
          For greater certainty, notwithstanding any termination of the
employment of the Executive, the provisions of this Agreement shall continue in
full force and effect in accordance with their terms, including, without
limitation, (i) the provisions of Article 6, (ii) rights to



--------------------------------------------------------------------------------



 



- 13 -

indemnification and insurance under the Indemnification Agreement, Charter,
By-Laws and directors’ and officers’ insurance policies maintained by the
Corporation and (iii) rights to which the Executive is entitled by virtue of his
participation in the employee benefits plans, policies and arrangements of the
Corporation, all in accordance with the terms of the relevant plans and
agreements.
ARTICLE 6
EXECUTIVE’S COVENANTS
6.1 Non-Disclosure
          The Executive acknowledges and agrees that:

  (a)   in the course of performing his duties and responsibilities hereunder,
he will have access to and will be entrusted with detailed confidential
information and trade secrets concerning past, present, future and contemplated
company strategy, plans and activities (including acquisition plans and
activities), products, services, operations, technology, intellectual property,
methodologies and procedures of the Corporation or its Affiliates, whether in
written, printed, pictorial, diagrammatic, electronic or any other form or
medium, including, without limitation, information relating to names, addresses,
contact persons, preferences, needs and requirements of past, present and
prospective clients, customers, suppliers and employees of the Corporation and
its Affiliates (collectively, “Confidential Information”), the disclosure of any
of which to competitors of the Corporation or of any of its Affiliates or to the
general public, or the use of any of which by the Executive or any competitor of
the Corporation or of any of its Affiliates, could reasonably be expected to be
detrimental to the interests of the Corporation and its Affiliates;     (b)   in
the course of performing his duties and responsibilities hereunder, the
Executive will be a representative of the Corporation and its Affiliates to its
and their customers, clients and suppliers and as such will have significant
responsibility for maintaining and enhancing the goodwill of the Corporation and
its Affiliates with such customers, clients and suppliers and would not have,
except by virtue of his employment with the Corporation, developed a close and
direct relationship with the customers, clients and suppliers of the Corporation
and its Affiliates; and     (c)   the right to maintain the confidentiality of
the Confidential Information, the right to preserve the goodwill of the
Corporation and its Affiliates and the right to the benefit of the contacts and
connections previously developed by the Executive with prospective clients,
customers and others and any relationships that will be developed between the
Executive and the customers, clients and suppliers of the Corporation and its
Affiliates by virtue of the Executive’s employment with the



--------------------------------------------------------------------------------



 



- 14 -

      Corporation constitute proprietary rights of the Corporation and its
Affiliates which the Corporation and its Affiliates are entitled to protect.

          In accordance with the matters acknowledged and agreed to by the
Executive above and in consideration of the payments and other benefits to be
received by the Executive pursuant to this Agreement, the Executive hereby
covenants and agrees with the Corporation that he will not, except with the
specific prior written consent of the Board, either during the term of this
Agreement or at any time within five (5) years thereafter (the “Non-Disclosure
Period”), directly or indirectly, disclose to any person or in any way make use
of (other than for the benefit of the Corporation or its Affiliates), in any
manner, any of the Confidential Information, provided that such Confidential
Information shall be deemed not to include information which is or becomes
generally available to the public other than as a result of disclosure by the
Executive.
6.2 Intellectual Property
     (a) The Executive shall disclose to the Corporation or one or more of its
Affiliates, as the Board may direct, all ideas, suggestions, discoveries,
inventions and improvements (collectively, the “Improvements”) which he may make
solely, jointly or in common with other employees, during the term of his
employment with the Corporation and which relate to the business activities of
the Corporation or its Affiliates. Any Improvements coming within the scope of
the business of the Corporation or of any of its Affiliates made and/or
developed by the Executive while in the employ of the Corporation, whether or
not conceived or made during regular working hours, or whether or not the
Executive is specifically instructed to make or develop the same, shall be for
the benefit of the Corporation and/or its Affiliates and shall be considered to
have been made by virtue of this Agreement and shall immediately become the
exclusive property of the Corporation and/or its Affiliates.
     (b) The Executive shall assign, set over and transfer to the Corporation or
one or more of its Affiliates, as the Board may direct, his entire right, title
and interest in and to any and all the Improvements and to all patents,
copyrights or other intellectual property rights (or applications therefor)
which may be or have been filed and/or issued by or to him or on his behalf, and
the Executive agrees to execute and deliver to the Corporation or any such
Affiliate, any and all instruments necessary or desirable to accomplish the
foregoing and, in addition, to do all lawful acts which may be necessary or
desirable to assist the Corporation or any such Affiliate to obtain and enforce
protection of the Improvements.
     (c) The Executive waives all moral rights in any Improvements and all work
produced by the Executive during the term of this Agreement.
6.3 Non-Competition
          The Executive represents and warrants that he is not subject to and
will not bring any material that is subject to any non-competition,
non-disclosure, discoveries and works or other agreements that would prevent or
restrict him from rendering services to the Corporation pursuant to this
Agreement. Executive further represents and warrants that his employment and



--------------------------------------------------------------------------------



 



- 15 -

use of any material he brings will not violate the rights of any third party,
including without limitation, pursuant to any competition or non-solicitation
agreement.
          The Executive hereby agrees that he shall not (without the prior
written consent of the Board which shall not be unreasonably withheld taking
into account (i) the Executive’s career in the pulp and paper industry and
(ii) his non-disclosure obligations under Section 6.1) during the Restricted
Period and within the Prohibited Area whether on his own account or in
conjunction with or on behalf of any other person, and whether as an employee,
director, officer, shareholder, partner, principal, agent, or in any other
capacity whatsoever other than as a consultant, in competition with the
Corporation or any of its Affiliates, directly or indirectly, operate, manage,
control, participate in, carry on, be employed by, be engaged in, perform
services in respect of, be concerned with, be financially interested in or
financially assist, or permit his name to be used in connection with the
activities from time to time of the Corporation (the “Restricted Business”),
including the manufacture, sale and/or dealing in newsprint, commercial printing
and packaging papers, market pulp and wood products, as well as research into,
development, production, manufacture, sale, supply, import, export or marketing
of any product which is the same or similar to or competitive with any product
researched, developed, produced, manufactured, sold, supplied, imported,
exported or marketed by the Corporation or by any of its Affiliates in the
context of the above described activities during the term of this Agreement.
          Notwithstanding the foregoing restrictions, the Executive may acquire
securities (i) of a class or series that is traded on any stock exchange or over
the counter if such securities represent not more than two percent (2%) of the
issued and outstanding securities of such class or series, (ii) of a mutual fund
or other investment entity that invests in a portfolio the selection and
management of which is not within the control of the investor, or (iii) held in
a fully managed account where the Executive does not direct or influence in any
manner the selection of any investment in such securities.
6.4 Non-Solicitation of Customers
          The Executive hereby agrees that he shall not during the Restricted
Period, whether on his own behalf or in conjunction with or on behalf of any
other person, directly or indirectly, except on behalf of the Corporation or its
Affiliates, solicit, assist in soliciting, accept, facilitate the acceptance of
the business of any person (i) to whom the Corporation or its Affiliates has
supplied goods or services at any time prior to the Date of Termination, or
(ii) to whom the Corporation or any of its Affiliates has offered to supply
goods or services prior to the Date of Termination, or (iii) to whom the
Corporation or any of its Affiliates has provided details of the terms on which
it would or might be willing to supply goods or services prior to the Date of
Termination, or (iv) with whom the Corporation or any of its Affiliates has had
any negotiations or discussions regarding the possible supply of goods or
services prior to the Date of Termination.



--------------------------------------------------------------------------------



 



- 16 -

6.5 Non-Solicitation of Employees
          The Executive hereby agrees that he will not during the Restricted
Period, either on his own behalf or in conjunction with or on behalf of any
other person, directly or indirectly, except on behalf of or with the prior
written consent of the Corporation or its Affiliates, (a) induce or solicit any
person who was employed by the Corporation or by any of its Affiliates to leave
such employment; or (b) hire or accept into employment or otherwise engage or
use the services of any person who was so employed within the immediately
preceding six months. Notwithstanding the foregoing, the general advertisement
of open positions, not targeted at any individual, shall not be a violation of
this provision.
6.6 Non-interference with Suppliers
          The Executive hereby agrees that he will not during the Restricted
Period, either on his own behalf or in conjunction with or on behalf of any
other person, directly or indirectly, interfere, seek to interfere, induce
and/or incite another person to interfere, or take steps to interfere with the
continuance of supplies (or the terms relating to such supplies) from any
suppliers who have been supplying products, materials or services to the
Corporation or any of its Affiliates at any time during the term of this
Agreement.
6.7 Applicability to Affiliates or Purchasers
          The obligations undertaken by the Executive pursuant to this Article 6
may be enforced directly against the Executive by any Affiliate of the
Corporation or any purchaser from the Corporation of all or any part of its
business, to the extent applicable by their terms to such Affiliate or such
purchased business, and shall, with respect to each Affiliate of the Corporation
or such purchased business, constitute a separate and distinct covenant and the
invalidity or unenforceability of any such covenant shall not affect the
validity or enforceability of the covenant in favour of the Corporation or any
other Affiliate of the Corporation or any such purchaser. If for any reason any
of the obligations of the Executive pursuant to this Article 6 cannot be
directly enforced by an Affiliate or purchaser as contemplated hereby, the
Executive acknowledges that such obligations may be enforced by the Corporation
on behalf of such Affiliate or purchaser, as the case may be.
6.8 Provisions in the Event of Breach
          The Executive agrees that, in the event of any actual or threatened
breach by the Executive of any of the covenants or agreements contained in this
Article 6, without prejudice to any and all other rights and recourses of the
Corporation, the Corporation shall have the right to enforce the terms and
provisions thereof by means of compelling specific performance and/or by means
of injunction (including, without limitation, provisional, interlocutory and
permanent). In addition, and without restriction to the foregoing, in the event
of a breach by the Executive of any of the covenants or agreements contained in
this Article 6, any payments otherwise payable to the Executive as severance pay
pursuant to the provisions of Section 5.8(c)(iii) hereof shall be deemed to have
been forfeited in their entirety by the Executive and the running of the Non-



--------------------------------------------------------------------------------



 



- 17 -

Disclosure Period and Restricted Period shall be stayed and shall recommence
upon the date the Executive ceases to be in breach thereof, whether voluntarily
or by injunction.
6.9 Disclosure
          During the term of this Agreement, the Executive shall promptly
disclose to the Board full information concerning any interest, direct or
indirect, of the Executive (whether as owner, shareholder, partner, lender or
other investor, director, officer, employee, consultant or otherwise) or his
spouse or child under the age of majority in any business which is reasonably
known to the Executive to purchase or otherwise obtain services or products
from, or to sell or otherwise provide services or products to the Corporation or
to any of its Affiliates or to any of their respective suppliers or customers.
          During the Non-Disclosure Period and the Restricted Period, the
Executive shall inform any prospective employer of the existence of this
Agreement and the obligations which it imposes upon the Executive under
Sections 6.1, 6.2, 6.3, 6.4, 6.5 and 6.6.
6.10 Merger Transactions
          The Executive shall not, during the term of this Agreement and during
the Restricted Period, solicit, initiate or encourage proposals or offers from,
or provide information relating to the Corporation or any of its Affiliates to,
any person in connection with or relating to any proposed acquisition or
disposition of all or any material part of the issued and outstanding Common
Shares or other securities of the Corporation or any of its Affiliates, or any
proposed amalgamation, merger, sale of all or any material part of the assets of
the Corporation or any of its Affiliates, take-over bid, reorganization,
recapitalization, liquidation, winding-up, or other business combination or any
similar transaction involving the Corporation or any of its Affiliates, without
in each case the consent of the Board.
6.11 Consulting Services after Date of Termination
          Notwithstanding the foregoing restrictions of this Article 6, the
Executive may provide consulting services to any person after the date of
termination and within the Prohibited Area subject to his obligations under
Article 6 and provided furthermore that the Executive shall not become an
employee of or enter into an employment agreement with a Restricted Business
relating to the Prohibited Area during the Restricted Period.
6.12 Return of Materials
          All files, forms, brochures, books, materials, written correspondence,
memoranda, documents, manuals, computer disks, software products and lists
(including financial and other information and lists of customers, suppliers,
products and prices) pertaining to the Corporation or to any of its Affiliates
and containing Confidential Information which may come into the possession or
control of the Executive shall at all times remain the property of the
Corporation or such Affiliate, as the case may be. Upon termination of the
Executive’s employment hereunder for any reason, the Executive agrees to
immediately return all such property of the Corporation



--------------------------------------------------------------------------------



 



- 18 -

or of any of its Affiliates in the possession of the Executive or directly or
indirectly under the control of the Executive and to destroy all electronic
copies thereof. The Executive agrees not to make, for his personal or business
use or that of any other person, reproductions or copies of any such property or
other property of the Corporation or of any of its Affiliates.
ARTICLE 7
GENERAL
7.1 Reasonableness of Restrictions and Covenants
          The Executive hereby confirms and agrees that the covenants and
restrictions pertaining to the Executive contained in this Agreement, including,
without limitation, those contained in Article 6, are reasonable and valid and
hereby further acknowledges and agrees that the Corporation and its Affiliates
would suffer irreparable injury in the event of any breach by the Executive of
his obligations under any such covenant or restriction. Accordingly, the
Executive hereby acknowledges and agrees that damages would be an inadequate
remedy at law in connection with any such breach and that the Corporation and
its Affiliates shall therefore be entitled, in addition to any other right or
remedy which they may have at law, in equity or otherwise, to temporary and
permanent injunctive relief enjoining and restraining the Executive from any
such breach.
7.2 Amendments and Waivers
          No amendment or waiver of any provision of this Agreement shall be
binding on any party unless consented to in writing by such party. No waiver of
any provision of this Agreement shall constitute a waiver of any other
provision, nor shall any waiver of any provision of this Agreement constitute a
continuing waiver unless otherwise expressly provided.
7.3 Successors and Assigns
          This Agreement shall enure to the benefit of and shall be binding on
and enforceable by and against the heirs, executors, administrators and legal
personal representatives of the Executive and the successors and permitted
assigns of the Corporation. This Agreement is personal to the Executive and none
of his rights may be assigned, made subject to a security interest or otherwise
disposed of or encumbered, nor may any of his obligations be delegated or
transferred, except as permitted in writing by the Board, or in accordance with
the written policies, governance procedures and management practices of the
Corporation, if any, as approved by the Board from time to time.
7.4 Notices
       (a) Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be delivered or sent in person, by
courier, by registered mail, charges prepaid, or by fax in the case of the
Corporation and by electronic mail in the case of the Executive, addressed as
follows:



--------------------------------------------------------------------------------



 



- 19 -

  (i)   If to the Executive:
111, rue Vinet
Montréal, Québec H3J 2W2
        Email: rgar1234@gmail.com     (ii)   If to the Corporation:
AbitibiBowater Inc.
1155 Metcalfe Street
Suite 800
Montréal, Québec H3B 5H2
        Attention: Chief Legal Officer
Fax number: 514-394-3644

     (b) Any such notice or other communication shall be deemed to have been
given and received on the day on which it was delivered or transmitted (or, if
such day is not a Business Day or if delivery or transmission is made on a
Business Day after 5:00 p.m. at the place of receipt, then on the next following
Business Day) or, if mailed, on the third (3rd) Business Day following the date
of mailing; provided, however, that if at the time of mailing or within three
(3) Business Days thereafter there is or occurs a labour dispute or other event
which might reasonably be expected to disrupt the delivery of documents by mail,
any notice or other communication hereunder shall be delivered or transmitted by
any aforesaid permitted means of communication.
     (c) Any party may at any time change its address for service from time to
time by giving notice to the other parties in accordance with this Section 7.4.
7.5 Entire Agreement
          This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether written or oral. There are
no conditions, covenants, agreements, representations, warranties or other
provisions, express or implied, collateral, statutory or otherwise, relating to
the subject matter hereof except as provided herein.
7.6 Rules and Policies
          In addition to this Agreement, all written rules and policies of the
Corporation adopted by the Board from time to time apply to the Executive except
to the extent that they are inconsistent with the express provisions of this
Agreement, in which case such provisions will prevail.



--------------------------------------------------------------------------------



 



- 20 -

7.7 Governing Law
          This Agreement shall be interpreted and enforced in accordance with,
and the respective rights and obligations of the parties shall be governed by,
the laws of the Province of Quebec and the federal laws of Canada applicable in
that province, without regard to the principles of conflict of laws.
7.8 Acknowledgements
          The Executive acknowledges that:

  (a)   the Executive has had sufficient time to review and consider this
Agreement thoroughly;     (b)   the Executive has read and understands the terms
of this Agreement and the Executive’s obligations hereunder;     (c)   the
Executive has been given an opportunity to obtain independent legal advice, or
such other advice as the Executive may desire, concerning the interpretation and
effect of this Agreement; and     (d)   this Agreement is entered into
voluntarily and without any pressure.

7.9 Counterparts
          This Agreement and all documents contemplated by or delivered under or
in connection with this Agreement may be executed and delivered in any number of
counterparts, with the same effect as if all parties had signed and delivered
the same document, and all counterparts shall be construed together to be an
original and will constitute one and the same agreement.



--------------------------------------------------------------------------------



 



- 21 -

7.10 Language
          The parties have requested that this Agreement be drawn up in the
English Language. Les parties ont demandé que ce contrat soit rédigé en anglais.
          IN WITNESS WHEREOF this Agreement has been executed by the parties as
of the date first above written.

                  ABITIBIBOWATER INC.    
 
           
 
  By   /s/ Sarah Nash
 
Sarah Nash    
 
      Chair of the Human Resources and Compensation/Nominating and Governance
Committee    
 
           
 
      /s/ Richard Garneau
 
Richard Garneau    